ACCEPTED
                                                                                                                                           01-15-00320-CV
                                                                                                                                 FIRST COURT OF APPEALS
                                                                                                                                         HOUSTON, TEXAS
                                                                                                                                      4/10/2015 3:47:15 PM
Appellate Docket Number: 01-15-00320-CV                                                                                                CHRISTOPHER PRINE
                                                                                                                                                    CLERK
Appellate Case Style:         Revenew International, LLC

                        Vs,
                              PSC Industrial Outsourcing, LP
                                                                                                                    FILED IN
Companion Case No.:                                                                                          1st COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                             4/10/2015 3:47:15 PM
                                                                                                             CHRISTOPHER A. PRINE
                                                     DOCKETING STATEMENT (Civil)                                     Clerk
Amended/corrected statement:
                                               Appellate Court: 1 st Court of Appeals
                                         (to be filed in the court of appeals upon perfection of upped under TRAP 32)

1. Appellant                                                               11. Appellant Attorney(s)

•   Person     El Organization (choose one)                                g       Lead Attorney
Organization Name: Revenew International, LLC                              First Name:        Lauren
First Name:                                                                Middle Name:

Middle Name:                                                               Last Name:         Harrison

Last Name:                                                                 Suffix:
                                                                           Law Firm Name: jones Walker LLP
Suffix:
Pro Se: Q                                                                  Address 1:         1001 Fannin Street, Suite 2450
                                                                           Address 2:
                                                                           City:              Houston
                                                                           State:     Texas                        Zipl 1:   77002
                                                                           Telephone:         713-437-1800               ext.
                                                                           Fax:       713-437-1810
                                                                           Email:      larrison@joneswalker.com

                                                                           SBN:       24025840

I. Appellant                                                                11. Appellant: M1orney(s)

•   Person     1111 Organization (choose one)                                      Lead Attorney
                                                                           First Name:        Lara
First Name:                                                                Middle Name:

Middle Name:                                                               Last Name:         Pringle

Last Name:                                                                 Suffix:

Suffix:                                                                     Law Firm Name: Jones Walker LLP

Pro Se: 0                                                                  Address 1:         1001 Fannin Street, Suite 2450
                                                                           Address 2:




                                                                 Page 1 of 10
                                                               City:              Houston
                                                               State:     Texas                          Zip+4:   77002
                                                               Telephone:         7134374890                  ext.
                                                               Fax:       713-43771/110:::
                                                               Email:     1Pririgic@j00swalker.com
                                                               SBN:       24056164

I. Appellant                                                   IL Appellant Attorney(s)

$   Person    ❑ Organization (choose one)                      El      Lead Attorney
                                                               First Name:
First Name:                                                    Middle Name:

Middle Name:                                                   Last Name:

Last Name:                                                     Suffix:

Suffix:                                                        Law Firm Name:

Pro Se: 0                                                      Address 1:
                                                               Address 2:
                                                               City:
                                                               State:     Texas                          Zip+4:

                                                               Telephone:                                     ext.
                                                               Fax:
                                                               Email:
                                                               SBN:

III. Appetlee                                                 :IV Appellee: Attarney(s)

    Person       Organization (choose one)                             Lead Attorney
Organization Name: PSC Industrial Outsourcing, LP::            First Name:        Todd

First Name:                                                    Middle Name:

Middle Name:                                                   Last Name:         Mensing

Last Name:                                                     Suffix:
Suffix:                                                        Law Firm Name: Abinad, Zavitsanos, Anaipakos, Alavi &
                                                                                   NAwrInit, re Pr   :
Pro Se: 0                                                      Address 1:         1221 McKinney, Suite 3460
                                                               Address 2:
                                                               City:              Houston
                                                               State:     Texas                          Zip{4:      77010
                                                               Telephone:         713.7 655-1101              ext.
                                                               Fax:        713;655-0062
                                                               Email:      tmensing@azalaw;corn
                                                               SBN:       24013156

HI. Appellee                                                   IV. Appellee Attorney(s)

    Person       Organization (choose one)                             Lead Attorney
                                                               First Name:        Adam :

First Name:                                                    Middle Name:
                                                      Page 2 of 10
Middle Name:           Last Name:      Milasincic

Last Name:             Suffix:
Suffix:                Law Firm Name: Ahmad, Zayitsancis, AnaiPakos Alavi &

Pro Se: 0              Address 1:      1221 McKinney, Suite 3460
                       Address 2:
                       City:           Houston
                       State: Texas                     Zip+4: 77010
                       Telephone:      713-655-1101          ext.
                       Fax:      713-655-0062
                       Email: am ilasincic@Walaw cum
                       SBN: 24079001




               Page 3 of 10
V, Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: March 18, 2015                            Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: April 7, 2015
If mailed to the trial court clerk, also give the date mailed: April 7, 2015
Interlocutory appeal of appealable order:    _a Yes 0 No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Tex, Prac. & Rem. Code 51,014(x)(6)
Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:
Tex. Prac. & Rem. Code 51.014(a)(6)

Parental Termination or Child Protection? (See TRAP 28.4):           ❑Yes ❑No

Permissive? (See TRAP 28.3):                  ❑ Yes         No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      ❑ Yes         No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes ❑ No
If yes, please specify statutory or other basis for such status:
Accelerated appeal pursuant to Tex. Prac. & Rem, Code 51.0 I4(a)(6)
Does this case involve an amount under $100,000?         ❑ Yes          No
Judgment or order disposes of all parties and issues:    • Yes 0 No
Appeal from final judgment:                              ❑ Yes a No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?   0 Yes      No

VI. Actions Extending Time. To Perfect Appeal

Motion for New Trial:               ❑Yes          No                If yes, date filed:
Motion to Modify Judgment:          ❑Yes      U No                  If yes, date filed:
Request for Findings of Fact        ❑ Yes         No                If yes, date filed:
and Conclusions of Law:
                                     lYes         No                If yes, date filed:
Motion to Reinstate:
Motion under TROP 306a:
                                    0 Yes         No                If yes, date filed:

Other:                              ❑ Yes     E No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:    ❑ Yes         No                If yes, date filed:

Contest filed in trial court:      ❑Yes      r/ No                 If yes, date filed:

Date ruling on contest due:

Ruling on contest: ❑ Sustained          ❑ Overruled                Date of ruling:

                                                                    Page 4 of 10
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?      ■ Yes a No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court:    281st Judicial District                                    Clerk's Record:

County: Harris County                                                Trial Court Clerk:        District ❑ County
Trial Court Docket Number (Cause No.): 2013- 59946                   Was clerk's record requested?         Yes   ❑ No

                                                                     If yes, date requested: April 10, 2015
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:

First Name:       Sylvia                                             Were payment arrangements made with clerk?
Middle Name:      A.                                                                                          M"' Yes ❑No ❑Indigent

Last Name:        Matthews
                                                                     (Note: No request required under TRAP 34.5(a),(b))
Suffix:

Address 1:         Harris County Civil Courthouse

Address 2 :        201 Caroline, 14th Floor
City:              Houston
State:    Texas                       Zip i 4: 77002

Telephone:     713 - 368-6430           ext.

Fax:
Email:




Reporter's or Recorder's Record:

Is there a reporter's record?           $ Yes     No

Was reporter's record requested?       ❑Yes M No

Was there a reporter's record electronically recorded? ■ Yes       No

If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? III Yes ❑ No ❑Indigent




                                                               Page 5 of 10
    Court Reporter                       ❑ Court Recorder
❑ Official                               ❑ Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                       Zip + 4:
Telephone:                              ext.
Fax:
Email:

X. Supersedeas Bond

Supersedeas bond filed: ❑ Yes M No               If yes, date filed:

Will file: ❑ Yes         No



XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?            ❑ Yes    No
If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation?          ❑ Yes is No

If no, please specify:
Has the case been through an ADR procedure?           ❑Yes             No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?          fl Fre-Trial       ❑    Post - 1 rial   E1 Other

If other, please specify:

Type of case? Other
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
appeal of summary judgment denial on P's remaining claims for damages for business disparagement and tortious interference with contract; de novo
review; relief sought is granting of summary judgment
How was the case disposed of?        Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. summary judgment denied on remaining
                                                                                            claims
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page 6 of 10
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     0 Yes El No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause? 0Yes           Eg No
Other basis for finality? Automatic accelerated interlocutory appeal based on Tex. Prac. & Rem. Code 51.0 4(a)(6)
Rate the complexity of the case (use 1 for least and 5 for most complex):       1 0 2 El 3 0 4          Ej 5
Please make my answer to the preceding questions known to other parties in this case.         El Yes Ei No
Can the parties agree on an appellate mediator?   Ei Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                    Fax                        Email


Languages other than English in which the mediator should be proficient: None
Name of person filing out mediation section of docketing statement: Lauren Harrison



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: None                                                            Trial Court:

  Style:

     Vs.




                                                              Page 7 of 10
XIV. Pro Bono Program: (Complete section if filing in the Ist, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees, More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listsery to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?               El Yes El No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? El Yes     No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             El Yes Ei No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at ht         aspe.lihsw\ :Rovertv06p()%       shtnil.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? El Yes El No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at frtv:riwww.te.N-app,org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:                41/0//5.—


Printed Name:      cuirt.A.     th                                                        State Bar No.:       4-   2, 1641.0



Electronic Signature:
   (Optional)




                                                               Page 8 of 10
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on April 10, 2015



Signature of counsel (or pro se party)                                    Electronic Signature:
                                                                                (Optional)

                                                                          State Bar No.: 24025840
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:     April 10, 2015
Manner Served: Email

First Name:      Todd

Middle Name:

Last Name:       Mensing
Suffix:
Law Firm Name: Ahmad, Zavitsanos, Anaipakos, Ala vi & Mani/

Address L        1221 McKinney, Suite 3460
Address 2:

City:            Houston

State Texas                          Zip+4: 77010

Telephone:      713-655-1101         ext.

Fax:      713-655-0062

Email: tmensing@azalaw.com

If Attorney, Representing Party's Name: PSC Industrial Outsourcing, LP

Please enter the following for each person served:




                                                               Page 9 of 10
Date Served:     April 10, 2015

Manner Served: Email

First Name:      Adam

Middle Name:

Last Name:       Milasincie
Suffix:
Law Firm Name: Ahmad, Zavitsanos, Anailiakos, Ala & Manta

Address 1:       1221 McKinney, Suite 3460
Address 2:

City:            Houston

State Texas                           Zip+4: 77010

Telephone:       713-655-1101        ext.

Fax:      713-655-0062
Email: am ilasincic@azalaw.Com

If Attorney, Representing Party's Name: PSC Inclustrial..Qu. soui-eing, LP > •




                                                                Page 10 of 10